53 F.3d 340NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff - Appellant,v.Vincent M. HILL; Mark A. Tatmon, Defendants - Appellees.
No. 94-10222.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 12, 1994.Submission Vacated Dec. 28, 1994.Resubmitted March 30, 1995.Decided April 3, 1995.

Before:  HUG, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
The sole issue presented in this appeal is whether the Double Jeopardy Clause bars cumulative punishment for carjacking, in violation of 18 U.S.C. Sec. 2119, and for using or carrying a firearm in relation to a crime of violence, in violation of 18 U.S.C. Sec. 924(c)(1).  This issue is resolved by this Court's holding in United States v. Martinez, Slip op. 2545 (March 7, 1995).  In Martinez, we held that "Congress clearly expressed its intent to subject armed carjackers to punishment under both section 924(c)(1) and section 2119."  Slip op. at 2552.  Accordingly, such punishment does not offend the Double Jeopardy Clause.


3
Therefore, the district court's dismissal of Count 2 of defendants' indictment as violative of the Double Jeopardy Clause is REVERSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3